         Case 1:18-cv-03501-JGK Document 200 Filed 12/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


DEMOCRATIC NATIONAL COMMITTEE,

                      Plaintiff,
                                                            Case No. 18-CV-03501
       v.
                                                              NOTICE OF MOTION TO
                                                                    DISMISS
THE RUSSIAN FEDERATION et. al.,

                      Defendants.




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of his Motion to Dismiss the Amended Complaint, dated October 3, 2018, Defendant Jared

Kushner hereby moves this Court, before the Honorable J. John G. Koeltl, United States District

Judge, 500 Pearl St., Courtroom 14A, New York, NY 10007-1312, for an order dismissing the

Amended Complaint for failure to state a claim upon which relief can be granted pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that Kushner joins in, relies upon, and incorporates

herein by reference, each and every argument, insofar as it applies to him, made by each and

every other defendant named in the Amended Complaint.

Dated: December 7, 2018                             Respectfully submitted,


                                                    /s/ Abbe David Lowell

                                                    Abbe David Lowell (NY Bar No. AL2981)
                                                    ADLowell@winston.com
                                                    Christopher D. Man (pro hac)
                                                    CMan@winston.com
                                                    Kyllan J. Gilmore
                                                    KGilmore@winston.com
                                                    WINSTON & STRAWN LLP
        Case 1:18-cv-03501-JGK Document 200 Filed 12/07/18 Page 2 of 2



                                             1700 K Street, NW
                                             Washington, DC 20006
                                             T: 1-202-282-5000
                                             F: 1-202-282-5100

                                             Counsel for Jared Kushner



TO:
Michael Eisenkraft
Cohen Milstein Sellers & Toll PLLC
88 Pine St. # 14
New York, NY 10005
(212) 838-7797
meisenkraft@cohenmilstein.com

Joseph M. Sellers
Geoffrey A. Graber
Julia A. Horwitz
Alison S. Deich
Eric S. Berelovich
Cohen Milstein Sellers & Toll PLLC
1100 New York Ave. NW ● Fifth Floor Washington, DC 20005
(202) 408-4600
jsellers@cohenmilstein.com
ggraber@cohenmilstein.com
jhorwitz@cohenmilstein.com
adeich@cohenmilstein.com
eberelovich@cohenmilstein.com




     Attorneys for Plaintiff
     DEMOCRATIC NATIONAL COMMITTEE




                                         2
